Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated March 4, 2022.
Claims 1-14 are pending with claims 8-14 being previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fonger et al. (US 2017/0319233) in view of Kassab et al. (US 8,075,532) and Oskin et al. (US 2013/0190561).
Regarding Claim 1, Fonger discloses:
A medical probe, comprising: 
a shaft (20) configured for insertion through a cut in a body of a patient (see Paragraph 0046 indicating that the shaft 20 is sized to fit in a small incision), wherein the shaft comprises a working vacuum channel running therethrough (see Paragraph 0047 indicating that 20 defines a lumen with one or more channels; in some cases there is a distinct vacuum line channel and in other the lumen of the shaft serves as the vacuum line channel); 
a camera (41), which is fitted at a distal end of the shaft and is configured to provide images of a target tissue site in the body (see Paragraph 0060 indicating that the camera is at the distal end and oriented to view elements distal to the device); and 
an inflatable balloon (42), which is configured to stabilize the distal end of the shaft (Paragraph 0052 indicating that the balloon stabilizes the head), wherein the inflatable balloon is located proximally to the camera so as not to obstruct the images of the target tissue site (shown throughout the figures, but in Fig. 4, for example, balloon 42 is proximal to the camera 41),
a lighting arrangement, consisting of two light sources, the two light sources being a first fiberoptic bundle and a second fiberoptic bundle, wherein the camera is flanked by the two light sources, wherein the first fiberoptic bundle is positioned on a right side of the camera and the second fiberoptic bundle is positioned on a left side of the camera (see Paragraph 0061 indicating that camera 41 can use illumination fibers equally spaced axially about the camera body), and 
wherein the working vacuum is configured to lift both a pericardium sac and an epicardium layer of a heart of the patient (see Paragraph 0058 indicating that suction is provided to the surface of the heart; also, this limitation is functional in nature and Fonger’s vacuum is designed to engaged the wall of the heart such that the limitation is met).
Fonger does not explicitly disclose a hollow cutting tool for insertion over a guidewire in the working vacuum channel of the shaft, wherein the hollow cutting tool is configured to pierce the target tissue site under guidance of images taken by the camera.  Kassab teaches using a needle and guidewire inserted through a suction lumen to access the pericardial space (see Col 6 Lines 15-27).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fonger’s assembly to include Kassab’s needle/guidewire.  Such a modification provides a well-known means for accessing the pericardium space.  Fonger’s device includes several embodiments with various lumens, and the camera allows for visualization of the piercing to ensure proper placement of the guidewire (see Fonger Paragraph 0009).
Fonger’s disclosure does not explicitly show wherein the camera, the two light sources and the vacuum working channel are arranged as a triangle, wherein the camera is positioned beneath the working vacuum channel.  This configuration is standard in the art.  Illumination fibers flank the camera to provide uniform illumination for the camera.  Placing the working channel (tool or vacuum line) away from the camera is necessary so that the camera can capture images of the surgical area and the tool.  Oskin is one such example as shown in Fig. 13 (the left/right or on top or beneath is not relevant because the device can simply be rotated).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to orient Fonger’s device to have the triangle configuration as is known in the art and shown in Oskin.  Such a modification incorporates a well-known configuration into Fonger’s device to provide uniform illumination and space for a tool or vacuum that does not obstruct the camera.

Regarding Claim 2, Fonger as modified further discloses wherein the target tissue site comprises a pericardium site (Fonger Paragraph 0009) and wherein the shaft is configured for insertion through a cut in a chest of the patient (Fonger Paragraph 0046).

Regarding Claim 3, Fonger as modified further discloses a second probe, which is configured to be inserted via the working vacuum channel for treating a target tissue location, wherein the camera is additionally configured to provide images of treatment by the second probe (see Fonger Paragraph 0009 indication that an EP ablation catheter is inserted through the channel and then visualized by the camera).

Regarding Claim 4, Fonger as modified further discloses wherein the second probe is also configured to serve as a deflectable guidewire for the medical probe (see Paragraph 0069 indicating that the instruments, here the ablation catheter, can have manual articulation and act as articulating and guidance means).

Regarding Claim 5, Fonger as modified further discloses wherein the second probe comprises an ablation catheter (Fonger Paragraph 0043 indicates that the second probe is an ablation catheter).

Regarding Claim 6, Fonger as modified further discloses wherein the inflatable balloon is configured to stabilize both the medical probe and the second probe (see Fonger Paragraphs 0043-44 and 0052 discussing how the balloon and device in general help provide stabilization for the procedure).

Regarding Claim 7, Fonger as modified further discloses wherein the target tissue location comprises a myocardium location (see Fonger Paragraph 0009 indicating that the device is used with the myocardium).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campos (US 2008/0214895) is another example of a camera with flanking illumination elements and working channel forming a triangle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795